Citation Nr: 1511149	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  11-03 945	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for status post left knee arthroscopy with residual scar and degenerative arthritis.

2. Entitlement to an initial compensable disability rating for bronchitis.

3. Entitlement to an initial compensable disability rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1989 to April 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case was later transferred to Houston, Texas.  

The Veteran testified at a videoconference hearing in December 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of increased rating for left knee arthroscopy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. During the appeal period, the Veteran had FVC values ranging from 95 to 97 percent predicted, FEV-1 values ranging from 106 to 108 percent predicted, and FEV-1/FVC values of 88 percent.

2. The evidence of record establishes that the Veteran's disability picture for migraine headaches most accurately reflected characteristic prostrating attacks averaging one in two months over the last several months.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for bronchitis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6600 (2014).

2. The criteria for a rating of 10 percent, but no higher, for migraine headaches have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in February 2009 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disabilities have been obtained.  

VA examinations adequate for adjudication purposes were provided to the Veteran in connection with her claims.  The examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, her lay assertions and current complaints, and because they describe her bronchitis and migraine headaches in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran testified at a hearing in December 2014.  The hearing focused on the elements necessary to substantiate an increased rating claim and, through her testimony, the Veteran demonstrated that she had actual knowledge that she needed to show increased severity of her symptoms.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims, to include the opportunity to present pertinent evidence.

II. Increased Rating Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2013).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

A.  Bronchitis

The Veteran is currently rated under Diagnostic Code 6600 for chronic bronchitis, which rates the severity of pulmonary disorders based primarily on objective numerical results of pulmonary function testing (PFT).  Chronic bronchitis is evaluated using the following tests: (1) Forced Expiratory Volume in one second (FEV-1), (2) the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC), and (3) Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method (DLCO (SB)).  38 C.F.R. § 4.97.  A revised regulation clarifying evaluation of respiratory conditions, 38 C.F.R. § 4.96(d), providing that when applying Diagnostic Codes 6600, 6603, 6604, 6825-6833 and 6840-6845, post-bronchodilator studies are required.  

Diagnostic Code 6600 provides that a 10 percent rating is assignable for a FEV-1 value of 71 to 80 percent predicted, an FEV-1/FVC value of 71 to 80 percent, or a DLCO (SB) value of 66 to 80 percent predicted.  A 30 percent rating is assignable for an FEV-1 value of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 to 65 percent predicted.  A 100 percent rating is assignable for FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires oxygen outpatient therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600.  As stated below, there were no findings in the record of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure or required outpatient oxygen therapy; therefore, the Veteran does not qualify for a 100 percent rating.

In April 2011, the Veteran was given a VA examination with regard to her chronic bronchitis.  At the examination, she stated that she was initially diagnosed with bronchitis symptoms in November 2007, after being exposed to toxic fumes from dental work.  The examiner noted that the Veteran's bronchitis had grown progressively worse since its onset, that she had not sought medical treatment for it outside of emergency room visits, and that she treated the bronchitis with bronchodilators by a handheld nebulizer.  The Veteran had a positive history of non-productive cough, wheezing, dyspnea, non-anginal chest pain, fever, anorexia, and sleep apnea and a history of paroxysmal nocturnal dyspnea.  During the examination, the examiner noted that the Veteran had nasal congestion on both sides with injected, swollen turbinates; no sinus tenderness; nontender tempomandibular joints; and no muscle spasms involving neck or scalp muscles.  The examiner stated that there was no sign of bronchitis or lung injury, but the Veteran mentioned she was always "stuffy," and when it was bad she would develop sinusitis or bronchitis.

A pulmonary function test was performed.  The Veteran had an FVC value of 97 percent predicted pre-bronchodilator and 95 percent predicted post-bronchodilator.  Her FEV-1 value was 108 percent pre-bronchodilator and 106 percent post-bronchodilator.  Her FEV-1/FVC value was 88 percent both times.  A DLCO test was not performed because there was no disparity noted between test results.

At the Veteran's December 2014 hearing, she testified that she had gone to see an ear, nose and throat doctor, who performed a sleep study within the three months prior to the hearing, diagnosed sleep apnea and gave her a CPAP machine.  She indicated that since using the CPAP machine, she does not cough as much and she no longer uses an inhaler.  She also indicated that, because of the CPAP machine, her bronchitis has gotten "a little better."  

Throughout the appeal period, there were no findings of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure or required outpatient oxygen therapy.  The Veteran's FVC values ranged from 95 to 97 percent predicted, her FEV-1 values ranged from 106 to 108 percent predicted, and her FEV-1/FVC values were both 88 percent.  None of the Veteran's PFT test values reach the threshold level for a compensable disability rating; additionally, evidence from the hearing indicates that the Veteran's condition has improved since April 2011.  Therefore, the Veteran does not qualify for a compensable disability rating for chronic bronchitis.

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's chronic bronchitis are contemplated by the schedular criteria set forth in Diagnostic Code 6600.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected chronic bronchitis, such that she is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration of this specific disability is not in order.

B. Migraine Headaches

The Veteran's migraines are currently rated at a noncompensable level.  Under Diagnostic Code 8100, a noncompensable rating is assigned when the veteran has less frequent attacks, a 10 percent rating is assigned when the veteran has characteristic prostrating attacks averaging one in 2 months over the last several months, and a 30 percent rating is assigned when the veteran has characteristic prostrating attacks occurring on an average once a month over the last several months.

The rating criteria do not define what makes an attack "prostrating."  By way of reference, according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran underwent a VA examination in April 2011.  The examination report stated that the Veteran's migraine headaches onset in 1992, and the headaches were throbbing headaches that were associated with photophobia, specifically light sensitivity followed by nausea.  She treated the headaches with Fiorinal when they start, and Toradol by injection twice in the six months prior to the examination.  The examiner noted that the Veteran lost four days of work in the year prior to the examination due to migraine headaches.  He also noted that she had an average of five non-incapacitating episodes of headaches in the past month, or an average of 60 per year.  When she had these non-incapacitating headaches, the examiner stated that her only functional change was that she accomplished tasks slower and her coworkers described her as "cranky."  The examiner diagnosed migraine headaches, and noted effects on occupation as increased absenteeism, decreased concentration, and pain.  He also stated that when the headaches were severe, the Veteran was unable to do anything due to the pain and light sensitivity, and that when the headaches were present but not severe enough to stop her from working, she still had problems with concentration and irritability.

At her December 2014 hearing, the Veteran testified that her migraines usually make her feel nauseous and light sensitive, and that sometimes, if she catches the migraine early and medicates it quickly, she can use an over the counter medication to control her symptoms.  If not, she must take a narcotic, on when she states she "can't really function" because it will make her very drowsy and, if she is at work, significantly reduces her concentration, focus, and pace of work.  She states that when her migraine headaches reach the point where she is too nauseous or too light-sensitive, she must go to a dark room.  Occasionally, the only thing that alleviates particularly sensitive headaches is medication that will make the Veteran sleep.  She testified that the headaches themselves will last one to two days, with residual effects that last for two to three days.  She stated that "a couple of times" she went to the emergency room because of the headaches, and that she has had to miss work.  Her employer has allowed her to use a dark room in the office to recover, and has allowed her to leave without repercussions when the migraine headaches became too severe for her to continue working.

In response to questioning, the Veteran stated that she has headaches two to three times per month, sometimes in succession of two or three in the same day, or in a row.  She noted that she would have headaches "at least once or twice a month" that were "completely prostrating or incapacitating," described in the question as "such that [the Veteran] would have to take rest . . . stay in bed and not move, etc."  She also testified that her CPAP machine alleviates her migraines "quite a bit" when she uses it.

The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to her condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this case, the Veteran is competent to testify as to the frequency, duration, and effects of her headaches, as well as what treatment alleviates the symptoms best.

Based on the Veteran's testimony and her April 2011 VA examination, the Veteran's symptoms are best captured by a 10 percent rating.  The VA examination revealed that the Veteran lost four days of work in the year prior to the examination because of migraines, and the Veteran's testimony supports a finding that the number of completely prostrating headaches she has had has increased slightly since 2011, such that the Board assumes an average of one characteristic prostrating attack every two months.  The examiner also stated that she had non-incapacitating headaches an average of five times per month, a statistic that is supported by the Veteran's testimony.  She noted that she sometimes had to leave work early, that she periodically needed to be in a dark room to treat her headaches, and occasionally required medication to put her to sleep as the only treatment for her headaches.  She also noted that the effects of some headaches lasted multiple days, but that they did not prevent her from working.  Because of this, the Board finds that the Veteran's disability picture is best reflected by a 10 percent rating.

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's migraine headaches are contemplated by the schedular criteria set forth in Diagnostic Code 8100.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected migraines, such that she is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.

In this case, the Veteran has not asserted, and the evidence does not show that the Veteran's disabilities have caused unemployability.  In fact, the Veteran's testimony at her hearing indicate that she is gainfully employed, and that her employer is willing to accommodate any difficulties the Veteran may suffer due to her service-connected disabilities.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

An increased rating to a compensable rating for bronchitis is denied.

An increased rating of 10 percent, but no higher, for migraines is granted subject to the regulations governing monetary benefits.


REMAND

A remand is necessary to properly capture the Veteran's disability picture for her left knee.  The Veteran's service treatment records note some lay evidence of locking or popping in her left knee after her injury.  At the Veteran's April 2011 VA examination, the Veteran reported no locking episodes, and the examiner did not address any claims of locking in the knee.  However, a test result cited in the VA examination indicated that in 2002, the Veteran sought treatment for a "locking episode in flexion."  Additionally, at her 2014 hearing, the Veteran testified that her knees lock at least once or twice a month.  The Board remands for a new examination to reexamine the Veteran's knee condition overall, especially any information regarding locking.

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran's claims file to the Veteran's previous examiner or, if they are not available, a new examiner who is qualified to give an opinion on the Veteran's left knee, so a new examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) The Veteran's January 2002 record imaging the Veteran's knee because of a locking episode.

ii) The Veteran's December 2014 hearing in which she indicated she has locking episodes at least once a month.

c) The examiner must provide an opinion including specific findings as to the Veteran's current extension and flexion, instability, and locking/popping/grinding of the knee.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


